DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Julie K. Morriss (Reg. #33,263) on October 08, 2021.
The application has been amended as follows: 
Claim 22, Line 22 has been amended as follows, “the rotation axis X-X and which passes through the inner edge of the”
Claim 39, Line 10 has been amended as follows, “towards the outer peripheral edge portion of said shroud,”
The above amendments have been made to the claims filed September 27, 2021 to resolve an objection due to a typographical error where two words appear to have been accidentally made into one word. 
Claim 24, Lines 1-2 have been amended as follows, “The impeller according to claim 23, wherein of the leading side is curved.”
Claim 41, Lines 1-2 have been amended as follows, “The rotary part according to claim 39, wherein of the leading side is curved.”

Claim 25, Lines 1-2 have been amended as follows, “The impeller according to claim 23, wherein the outer edge is at the trailing section and terminates at the outer peripheral edge portion of”
Claim 42, Lines 1-2 have been amended as follows, “The rotary part according to claim 39, wherein the outer edge is at the trailing section and terminates at the outer peripheral edge portion of”
The above amendment resolve an objection regarding how clear what the “outer edge” was a part of. The term “outer edge” was previously only used with respect to the “leading side”. Meanwhile the “trailing section” is a part of the “leading side”. The above amendment better clarifies that the claims intend to refer to the same “outer edge” of the leading side as previously recited, not a separate “outer edge”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 22-25 and Claims 39-42 remain allowable for the same reasons set forth in the Final Rejection filed February 04, 2020 and Non-Final Rejection filed September 17, 2020. The proposed amendments cancel all remaining claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745